DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSE OSORIO,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1263

                          [November 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 13-007734CF10A.

  Jose F. Osorio, Bowling Green, pro se.

  No appearance required by appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.